Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12864 Filed 02/17/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                  Case No. 2:12-cr-20052-2
                     Plaintiff,
                                                  HONORABLE STEPHEN J. MURPHY, III
  v.


  D-2 ERIC JEROME POWELL,

                     Defendant.
                                          /

                         OPINION AND ORDER
               DENYING MOTION TO REDUCE SENTENCE [850]

       In 2014, the Court sentenced Defendant Eric Jerome Powell to concurrent life

 terms in prison for charges related to cocaine, marijuana, and heroin distribution,

 and to twenty years for his participation in a money laundering scheme. ECF 470,

 PgID 4019–20. Defendant moved for compassionate release under the First Step Act,

 18 U.S.C. § 3582(c)(1)(A). ECF 850. Defendant claimed that he has established

 extraordinary and compelling circumstances for four general reasons: (1) the health

 risks that he may suffer from contracting COVID-19 in prison, (2) his "significant

 post-offense rehabilitation and low threat to recidivate, and" (3) his life sentence is

 "exceedingly long for a nonviolent drug offense[.]" ECF 850, PgID 12419. And four,

 combining all the above factors "provide[s] extraordinary and compelling reasons" to

 reduce Defendants' sentence. Id. After reviewing the motion and the Government's

 response, ECF 853, the Court will deny the motion for the reasons below.




                                              1
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12865 Filed 02/17/21 Page 2 of 9




                                  BACKGROUND

       Defendant is forty-two years old and currently serving a life sentence in United

 States Penitentiary ("USP") Lewisburg. ECF 850, PgID 12411. Almost six years ago,

 the Court sentenced Defendant to life in prison because he was part of a large drug

 conspiracy—the largest drug conspiracy that the Court has ever seen. ECF 500, PgID

 5467–68.

       While in prison, Defendant has sought out educational opportunities, including

 earning his GED. ECF 850-2, PgID 12437–40; ECF 850-4, PgID 12446–47. Defendant

 also lacked any disciplinary history in the six months before moving for

 compassionate release. ECF 850-4, PgID 12447. Last summer, Defendant contracted

 COVID-19 and recovered in just over a week. ECF 856-1, PgID 12771–801 (under

 seal). Defendant's medical records also show that Defendant has exhibited no

 complications from his COVID-19 infection and that throughout the infection,

 Defendant never had a fever, cough, dyspnea (difficulty breathing), or chest pain.

 ECF 850-1, PgID 12436; ECF 856-1, PgID 12771–801, 12806 (under seal). In fact, the

 day before Defendant moved for compassionate release, a nurse noted that Defendant

 had no COVID-19 signs or symptoms and that he voiced no complaints related to

 COVID-19. ECF 856-1, PgID 12829 (under seal).

                                LEGAL STANDARD

       Under the First Step Act's compassionate release provision, the Court may

 modify Defendant's sentence only if: (1) he has exhausted all administrative

 remedies, or (2) thirty days have passed since the warden received Defendant's



                                           2
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12866 Filed 02/17/21 Page 3 of 9




 request for the Bureau of Prisons to bring a motion on his behalf. 18 U.S.C.

 § 3582(c)(1)(A). The exhaustion condition is "mandatory." United States v. Alam, 960

 F.3d 831, 833–34 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).

       If Defendant satisfies the exhaustion requirement, then he must satisfy "three

 substantive requirements" for the Court to grant compassionate release. United

 States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). First, the Court must "find

 that . . . extraordinary and compelling reasons warrant such a reduction." Id. at 1003

 (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Second, the Court must "find that such a

 reduction is consistent with applicable policy statements issued by the Sentencing

 Commission." Id. at 1005 (quoting § 3582(c)(1)(A)); but see United States v. Hampton,

 985 F.3d 530 (6th Cir. 2021) (explaining that district courts "may now 'skip step two'"

 because there is no applicable policy statement) (quoting United States v. Jones, 980

 F.3d 1098, 1111 (6th Cir. 2020)). Third, the Court must consider the applicable

 § 3553(a) sentencing factors. Ruffin, 978 F.3d at 1005 (quoting § 3582(c)(1)(A)).

                                    DISCUSSION

       To begin, the Government conceded that Defendant had exhausted his

 administrative remedies. ECF 853, PgID 12459; see 18 U.S.C. § 3582(c)(1)(A). The

 Court agrees that Defendant satisfied the exhaustion requirement of § 3582(c)(1)(A)

 because he completed the administrative process with the Bureau of Prisons. See ECF




                                           3
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12867 Filed 02/17/21 Page 4 of 9




 850-1 (warden's letter denying compassionate release). The Court will therefore

 address the merits of the motion.

       To be eligible for compassionate release, Defendant must show that

 "extraordinary and compelling reasons" warrant a reduction in sentence. 18 U.S.C.

 § 3582(c)(1)(A)(i). In the past, the Court has deferred to the first comment to Section

 1B1.13 of the Sentencing Guidelines to define what is an "extraordinary and

 compelling reason[.]" See United States v. Jones, No. 14-cr-20176-1, 2020 WL

 5993234, at *1 (E.D. Mich. Oct. 9, 2020) (Murphy, J.). But since then, the Sixth Circuit

 has explained that "U.S.S.G. § 1B1.13 is not an 'applicable' policy statement" for

 compassionate-release motions brought directly by inmates. Jones, 980 F.3d at 1108.

 To that end, "district courts have discretion to define 'extraordinary and compelling'

 on their own initiative." United States v. Elias, 984 F.3d 516, 519–20 (6th Cir. 2021)

 (citing Jones, 980 F.3d at 1111; Ruffin, 978 F.3d at 1007).

       Several cases in the Eastern District of Michigan have adopted textual

 analyses to determine what reasons are "extraordinary and compelling[.]" United

 States v. McDonel, --- F. Supp. 3d ---, No. 07-20189, 2021 WL 120935, at *3 (E.D. Mich.

 Jan. 13, 2021) (Lawson, J.); United States v. Baydoun, No. 16-20057, 2020 WL

 4282189, at *2 (E.D. Mich. July 27, 2020) (Cleland, J.). Those analyses focus on the

 definitions of the words "extraordinary" and "compelling[.]" Baydoun, 2020 WL

 4282189, at *2. "'Extraordinary' is defined as 'exceptional to a very marked extent.'"

 Id. (citing Extraordinary, Webster's Third International Dictionary, Unabridged

 (2020)); see also Extraordinary, Black's Law Dictionary (11th ed. 2019) ("Beyond what



                                            4
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12868 Filed 02/17/21 Page 5 of 9




 is usual, customary, regular, or common."). And "'[c]ompelling' is defined as 'tending

 to convince or convert by or as if by forcefulness of evidence.'" Baydoun, 2020 WL

 4282189, at *2 (citing Compelling, Webster's Third International Dictionary,

 Unabridged (2020)); see also Compel, Black's Law Dictionary (11th ed. 2019) ("[T]o

 convince (a court) that there is only one possible resolution of a legal dispute."). The

 Court finds these definitions persuasive because when Congress does not define a

 term, the Court must look to the ordinary meaning of the words to divine the term.

 Schindler Elevator Corp. v. United States ex rel. Kirk, 563 U.S. 401, 407 (2011).

       Altogether, the Court finds that an "extraordinary and compelling reason" is

 one that is "beyond what is common, and the forcefulness of the evidence tends to

 convince the Court to release the inmate." See Extraordinary, Black's Law Dictionary;

 Compelling, Webster's Third International Dictionary. Put another way, an

 extraordinary and compelling reason is one that is "beyond what is usual, customary,

 regular, or common," and is "so great that irreparable harm or injustice would result

 if [the relief] is not granted." United States v. Sapp, No. 14-20520, 2020 WL 515935,

 at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.) (alteration in original) (quotation

 omitted).

       As explained earlier, Defendant's asserted extraordinary and compelling

 reasons can be grouped in four categories. For the first category—Defendant's

 concerns about COVID-19—Defendant presented four points to support finding an

 extraordinary and compelling reason. ECF 850, PgID 12419–26. One, there is an

 "uncontrolled COVID-19 outbreak at USP Lewisburg (and within BOP generally)[.]"



                                            5
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12869 Filed 02/17/21 Page 6 of 9




 Id. at 12419. Two, Defendant has "preexisting health conditions including morbid

 obesity and high blood pressure[.]" Id. Three, Defendant "contracted COVID-19 while

 in solitary confinement and is currently suffering symptoms of the illness[.]" Id. Four,

 "USP Lewisburg and the BOP are ill equipped [sic] to control the spread of the virus

 or to insure [sic] the safety of [Defendant] during the outbreak[.]" Id. All Defendant's

 points boil down to one overarching concern: "[Defendant] will likely suffer

 irreparable harm or death if he is not transferred to home confinement until the

 COVID-19 epidemic has been quelled." Id. at 12423.

       But the Court does not find Defendant's arguments persuasive because

 Defendant already contracted the COVID-19 virus and recovered quickly. Id. at

 12420. Although Defendant claimed that he is now "suffering the consequences of

 being infected[,]" Defendant presented no medical records that show any lingering

 health consequences. See id. To the contrary, Defendant has exhibited no

 complications from COVID-19. ECF 850-1, PgID 12436; ECF 856-1, PgID 12771–801,

 12829 (under seal).

       At any rate, the Court has extensively reviewed the existing scientific

 literature and finds that the scientific consensus does not support Defendant's

 COVID-19 concerns. See Elias, 984 F.3d at 521 (holding that a district court did not

 abuse its discretion when it relied on scientific journals to determine that a defendant

 did not have a heightened risk of complications from COVID-19). For example,

 research from the National Institutes of Health ("NIH") has explained that 95% of

 individuals who recover from COVID-19 have up to eight months immunity to the



                                            6
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12870 Filed 02/17/21 Page 7 of 9




 virus. See Lasting Immunity Found After Recovery From COVID-19, NIH, (Jan. 26,

 2021), https://bit.ly/3rjf10Y, [https://perma.cc/ZC54-APZ7]. Likewise, other cases in

 the Eastern District of Michigan have reviewed the scientific literature and found

 that an inmate's extremely low risk of a COVID-19 reinfection is not an extraordinary

 and compelling reason warranting release under the First Step Act. See United States

 v. Mungarro, No. 07-20076, 2020 WL 6557972, at *3 (E.D. Mich. Nov. 9, 2020)

 (Cleland, J.); United States v. Lawrence, No. 17-20259, 2020 WL 5944463, at *2 (E.D.

 Mich. Oct. 7, 2020) (Roberts, J.) (collecting cases). The Court therefore does not find

 that Defendant's concerns about COVID-19 are extraordinary and compelling to

 warrant release.

       Next, Defendant claimed that his "significant post-offense rehabilitation and

 low threat to recidivate" is an extraordinary and compelling reason warranting

 release. ECF 850, PgID 12419, 12431–33. But that rationale is not extraordinary and

 compelling because the Court cannot find that a few years of good behavior is so

 uncommon to qualify as "extraordinary" or so forceful to be "compelling[.]" After all,

 Defendant is a "career offender" with an extensive criminal history. ECF 500, PgID

 5467. Thus, "[t]he fact that [Defendant] is thriving in prison, away from any access

 to [] drugs, underscores the need for the sentence [that] the Court imposed . . . ." See

 United States v. Spencer, No. 1:15-cr-375, 2020 WL 3047439, at *5 (N.D. Ohio June

 8, 2020).

       Defendant's other claim—that his "life sentence is exceedingly long for a

 nonviolent drug offense and primarily resulted from the exercise of his constitutional



                                            7
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12871 Filed 02/17/21 Page 8 of 9




 right to contest the charges against him at trial"—is also not an extraordinary and

 compelling reason warranting release. ECF 850, PgID 12419, 12426–31. For one,

 nothing about Defendant's sentence is "beyond what is usual, customary, regular, or

 common[.]" Extraordinary, Black's Law Dictionary (11th ed. 2019). After all, the

 Court sentenced Defendant to a sentence within the applicable Guideline range. ECF

 500, PgID 5468. It should go without saying that a sentence within the Guidelines is

 not unusual. On that basis, Defendant has not shown that Congress or the Sentencing

 Commission has since reduced the punishments for his crimes. See 18 U.S.C.

 § 3582(c)(2) (the Court "may reduce the term of imprisonment" for "a defendant who

 has been sentenced to a term of imprisonment based on a sentencing range that has

 subsequently been lowered by the Sentencing Commission . . . ."). The Court

 therefore cannot find that this ground is an extraordinary and compelling reason for

 release.

       Last, Defendant claimed that all the factors explained above—when put

 together—create an extraordinary and compelling reason for release. ECF 850, PgID

 12433. But the Court disagrees. There is nothing unusual about a defendant who has

 a low chance of a COVID-19 reinfection and has had a few years of good behavior

 during his long sentence. With that in mind, the Court finds that no "irreparable

 harm or injustice" would result under the current circumstances if Defendant is not

 released. Sapp, No. 14-20520, 2020 WL 515935, at *3. Specifically, "[the] Court is

 unaware of any authority indicating that an inmate's 'extraordinary rehabilitation'

 would constitute an extraordinary and compelling reason for relief." United States v.



                                          8
Case 2:12-cr-20052-SJM-MAR ECF No. 858, PageID.12872 Filed 02/17/21 Page 9 of 9




 Johnson, No. 11-20767, 2021 WL 228905, at *3 (E.D. Mich. Jan. 22, 2021). Moreover,

 when a defendant is eligible for compassionate release because of a long sentence,

 Courts have only found eligibility if the sentence "would not be imposed under the

 law today" and the defendant was young at the time of sentencing and has a record

 of rehabilitation. McDonel, --- F. Supp. 3d ---, 2021 WL 120935, at *4. But none of

 those factors are present here: Defendant has not shown that his sentence would

 change under the law today and the Court sentenced Defendant six years ago when

 he was thirty-six years old. ECF 500 (sentencing transcript); ECF 850, PgID 12411

 (explaining that Defendant is forty-two years old). The Court will therefore deny

 compassionate release because Defendant has not shown an extraordinary or

 compelling reason to warrant a reduction in his sentence.

       WHEREFORE, it is hereby ORDERED that the motion to reduce sentence

 [850] is DENIED.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: February 17, 2021

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on February 17, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          9
